Case 14-24110        Doc 79     Filed 02/21/19     Entered 02/21/19 11:27:26          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24110
         Jerry Reed
         Sandra Reed
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2014.

         2) The plan was confirmed on 08/22/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 02/06/2015, 10/06/2015, 02/05/2016, 06/12/2017, 09/27/2017, 01/08/2018, 06/28/2018.

         5) The case was completed on 11/27/2018.

         6) Number of months from filing to last payment: 53.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $39,225.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-24110        Doc 79      Filed 02/21/19    Entered 02/21/19 11:27:26                 Desc         Page 2
                                                  of 3



 Receipts:

         Total paid by or on behalf of the debtor             $40,284.00
         Less amount refunded to debtor                            $0.00

 NET RECEIPTS:                                                                                   $40,284.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,025.85
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,025.85

 Attorney fees paid and disclosed by debtor:                $1,000.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal       Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      3,641.00       3,684.97         3,684.97      2,936.00         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            663.00      1,755.25         1,755.25      1,398.50         0.00
 FULL SAIL UNIVERSITY            Unsecured           0.00           NA               NA            0.00        0.00
 HOMETOWN HOMEOWNERS ASSOC Secured                   0.00          0.00             0.00           0.00        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured             NA         404.06           404.06        321.93         0.00
 ILLINOIS DEPT OF HEALTHCARE     Priority       7,827.28            NA               NA            0.00        0.00
 ILLINOIS DEPT OF HEALTHCARE & F Priority            0.00      5,670.19         5,670.19      5,670.19         0.00
 INTERNAL REVENUE SERVICE        Unsecured      1,673.23           0.00             0.00           0.00        0.00
 NICOR GAS                       Unsecured         777.00      1,666.41         1,666.41      1,327.71         0.00
 ONEWEST BANK                    Unsecured           0.00           NA               NA            0.00        0.00
 ONEWEST BANK                    Unsecured           0.00           NA               NA            0.00        0.00
 VERIZON                         Unsecured      1,113.00            NA               NA            0.00        0.00
 RUSH MEM HOSP                   Unsecured         125.00           NA               NA            0.00        0.00
 TERMINIX                        Unsecured         259.00           NA               NA            0.00        0.00
 SCHEDULED CREDITOR              Unsecured           0.00           NA               NA            0.00        0.00
 JUST DREAMS                     Unsecured      7,339.00            NA               NA            0.00        0.00
 AFNI/AT&T                       Unsecured         299.00           NA               NA            0.00        0.00
 US DEPARTMENT OF EDUCATION      Unsecured           0.00          0.00             0.00           0.00        0.00
 WELLS FARGO DEALERS SERVICES Secured           9,138.73       9,138.73         9,138.73      9,138.73    2,040.84
 WELLS FARGO DEALERS SERVICES Secured           9,100.00       9,100.00         9,100.00      9,100.00    2,491.88
 WELLS FARGO DEALERS SERVICES Unsecured               NA         487.79           487.79        388.65         0.00
 WELLS FARGO DEALERS SERVICES Unsecured               NA         556.91           556.91        443.72         0.00
 WESTGATE VACATION VILLAS LLC Unsecured               NA           0.00             0.00           0.00        0.00
 WESTGATE VACATION VILLAS OWN Unsecured            922.00        956.30             0.00           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-24110        Doc 79      Filed 02/21/19     Entered 02/21/19 11:27:26             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,238.73         $18,238.73           $4,532.72
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $18,238.73         $18,238.73           $4,532.72

 Priority Unsecured Payments:
        Domestic Support Arrearage                        $5,670.19          $5,670.19              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                    $0.00              $0.00              $0.00
 TOTAL PRIORITY:                                          $5,670.19          $5,670.19              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,555.39          $6,816.51              $0.00


 Disbursements:

         Expenses of Administration                             $5,025.85
         Disbursements to Creditors                            $35,258.15

 TOTAL DISBURSEMENTS :                                                                     $40,284.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/21/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
